Citation Nr: 1001956	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for headaches.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for neck pain, also claimed as arthritis 
of the cervical spine and rheumatoid arthritis.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for mid-back pain and Human Leukocyte 
Antigen-B27 (HLA-B27), also claimed as arthritis of the 
thoracic spine and rheumatoid arthritis.

4.  Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for ankylosing spondylitis, also claimed 
as arthritis of the lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. P. H.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to May 
1984 and from October 1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's 
application to reopen his claims for service connection for 
headaches, neck pain (also claimed as arthritis of the 
cervical spine), mid-back pain and HLA-B27 (also claimed as 
arthritis of the thoracic spine), and ankylosing spondylitis 
(also claimed as arthritis of the lumbar spine), for failure 
to submit new and material evidence.

In January 2008, the Veteran, his witness Ms. P. H., and his 
representative appeared at the RO for a hearing before the 
undersigned Veterans Law Judge, at which oral testimony was 
presented, and later documentary evidence was submitted in 
support of the appellant's claims.  A transcript of this 
hearing has been duly associated with the Veteran's claims 
file.

In July 2008, the Board remanded the case to the RO for 
additional evidentiary and procedural development, including 
obtaining recent VA treatment records and providing the 
Veteran with adequate VCAA notice in compliance with the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
regarding new and material evidence claims.  Following this 
development, the RO confirmed in an April 2009 rating 
decision/supplemental statement of the case that no new and 
material evidence was submitted to provide a basis to reopen 
the service-connected claims on appeal.  The case was 
thereafter returned to the Board and the Veteran now 
continues his appeal.


FINDINGS OF FACT

1.  The Board denied the Veteran's claim of entitlement to 
service connection for headaches in a final September 1999 
appellate decision.  

2.  Evidence received since the September 1999 Board decision 
that denied the Veteran's claim of entitlement to service 
connection for headaches is either duplicative of evidence 
previously submitted or the evidence, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate this 
claim.

3.  The Board denied the Veteran's claim of entitlement to 
service connection for neck pain, also claimed as arthritis 
of the cervical spine and rheumatoid arthritis, in a final 
September 1999 appellate decision.  Subsequently, his 
application to reopen this claim was denied in an October 
2002 RO decision; the Veteran was properly informed of the 
adverse decision and his appellate rights in an October 2002 
letter, and he did not timely appeal this action.

4.  Evidence received since the October 2002 RO decision that 
denied the Veteran's application to reopen his claim of 
entitlement to service connection for neck pain, also claimed 
as arthritis of the cervical spine and rheumatoid arthritis, 
is either duplicative of evidence previously submitted or the 
evidence, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate this claim.

5.  The Board denied the Veteran's claim of entitlement to 
service connection for mid-back pain and HLA-B27, also 
claimed as arthritis of the thoracic spine and rheumatoid 
arthritis, in a final September 1999 appellate decision.  
Subsequently, his application to reopen this claim was denied 
in an October 2002 RO decision; the Veteran was properly 
informed of the adverse decision and his appellate rights in 
an October 2002 letter, and he did not timely appeal this 
action.

6.  Evidence received since the October 2002 RO decision that 
denied the Veteran's application to reopen his claim of 
entitlement to service connection for mid-back pain and HLA-
B27, also claimed as arthritis of the thoracic spine and 
rheumatoid arthritis, is either duplicative of evidence 
previously submitted or the evidence, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate this 
claim.

7.  The RO denied the Veteran's claim of entitlement to 
service connection for ankylosing spondylitis, also claimed 
as arthritis of the lumbar spine, in an October 2002 rating 
decision; he was properly informed of the adverse decision 
and his appellate rights in an October 2002 letter, and he 
did not timely appeal this action.

8.  Evidence received since the October 2002 RO decision that 
denied the Veteran's claim of entitlement to service 
connection for ankylosing spondylitis, also claimed as 
arthritis of the lumbar spine, is either duplicative of 
evidence previously submitted or the evidence, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate 
this claim.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to 
service connection for headaches are not met, and the claim 
is not reopened.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 20.1100 (2009).
 
2.  The criteria for reopening the claim of entitlement to 
service connection for neck pain, also claimed as arthritis 
of the cervical spine and rheumatoid arthritis, are not met, 
and the claim is not reopened.  38 U.S.C.A. § 7104(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 20.1100 (2009).

3.  The criteria for reopening the claim of entitlement to 
service connection for mid-back pain and HLA-B27, also 
claimed as arthritis of the thoracic spine and rheumatoid 
arthritis, are not met, and the claim is not reopened.  38 
U.S.C.A. § 7104(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.156, 20.1100 (2009).

4.  The criteria for reopening the claim of entitlement to 
service connection for ankylosing spondylitis, also claimed 
as arthritis of the lumbar spine, are not met, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 20.1100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's 
duty to assist.

With respect to the new and material evidence claims on 
appeal, under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The pertinent law, regulations, and caselaw have 
held that VA must at least inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice should be provided prior to initial adjudication of 
the claim.  In addition, the case of Kent v. Nicholson, 20 
Vet. App. 1 (2006), requires that, prior to the adjudication 
of petitions to reopen service connection claims, the 
claimant be given notice of the elements of service 
connection, the elements of new and material evidence, and 
the reasons for the prior final denials.

The Veteran's application to reopen the service connection 
claims at issue was received by VA in May 2004 and letters 
dated in July 2004 and August 2008  provided notice of the 
elements of new and material evidence and the reasons for the 
prior final denials.  Thereafter, the claim was adjudicated 
in an April 2009 rating decision/supplemental statement of 
the case.  The notice criteria of Kent are thus deemed to 
have been satisfied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Board observes that a December 2007 letter informed the 
Veteran of how VA determines a disability rating and 
effective date for awards of VA compensation, in compliance 
with the holding of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  However, since the Board has concluded 
in this decision that new and material evidence has not been 
submitted to reopen the claims on appeal, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess, supra.  

The Board also concludes VA's duty to assist has been 
satisfied with respect to the new and material evidence 
claims on appeal.  The claims file includes all evidence 
associated with the record at the time of the prior final 
Board decision of September 1999 that denied the claims for 
service connection for neck pain and mid-back pain (claimed 
as rheumatoid arthritis) and headaches and the prior final 
rating decision of October 2002 that denied the application 
to reopen the claims for the aforementioned disabilities as 
well as denying the claim for service connection for 
ankylosing spondylitis.  Among these records are the 
Veteran's service treatment reports from active and National 
Guard service, records relating to his successful claim for 
Social Security Administration (SSA) disability benefits, and 
post-service private and VA treatment records dated from 1994 
- 2000, as well as the Veteran's personal statements in 
support of these claims, including a hearing transcript of 
his oral testimony before the Board in April 1997.  
Furthermore, all evidence dated since these prior final 
decisions that the Veteran has identified as relevant to his 
application to reopen these claims has been obtained and 
associated with his claims folder, including VA and private 
medical records dated from 2000 - 2009 and a May 2008 
statement from his former employer attesting that he did not 
sustain any injury at the workplace during his period of 
employ from January 1992 - January 1993; otherwise, VA has 
conducted attempts in good faith to obtain such evidence.  
The Board notes that the Veteran has otherwise not referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the matters on appeal that VA has not 
either obtained or made an effort to obtain.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
medical examinations or opinions, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) 
(2009).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case with respect to whether new and 
material evidence has been submitted to reopen the claims for 
service connection for headaches, neck pain, mid-back pain 
and HLA-B27, and ankylosing spondylitis, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will 
therefore proceed with the adjudication of these matters on 
appeal.

New and material evidence, generally.

In general, unappealed rating decisions of the RO and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002 & Supp. 2009).  In order to reopen a claim there must be 
added to the record "new and material evidence."  See 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2009).  

The law provides that new and material evidence necessary to 
reopen previously and finally disallowed claims must be 
secured or presented since the time that the claims were 
finally disallowed on any basis, not only since the time the 
claims were last disallowed on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

Whether new and material evidence has been submitted to 
reopen previously denied and final claims of entitlement to 
service connection for headaches, neck pain (also claimed as 
arthritis of the cervical spine and rheumatoid arthritis), 
mid-back pain and HLA-B27 (also claimed as arthritis of the 
thoracic spine and rheumatoid arthritis), and ankylosing 
spondylitis (also claimed as arthritis of the lumbar spine).

The Veteran's original claims for service connection for 
headaches, neck pain (also claimed as arthritis of the 
cervical spine and rheumatoid arthritis), and mid-back pain 
and HLA-B27 (also claimed as arthritis of the thoracic spine 
and rheumatoid arthritis) were denied on the merits in a 
September 1999 Board decision.  The claim for VA 
compensation for ankylosing spondylitis (also claimed as 
arthritis of the lumbar spine) was denied on the merits in 
an October 2002 rating decision.  The Veteran's essential 
contention at the time of these original claims was that 
these disabilities were all incurred as a result of head, 
neck, and back injuries sustained during active duty in 1990 
during Operation Desert Storm, when a heavy crate of 
artillery equipment weighing approximately 1500 pounds came 
loose and struck the Veteran.  

With regard to the incident described above, the Veteran's 
service treatment records do establish that this accident 
had occurred, but only demonstrate that his left upper 
extremity was injured as a result of being struck by the 
heavy crate and do not show that the accident caused any 
other injuries to his head, neck, and back.  (In this 
regard, the Veteran is presently service-connected for 
residuals of a left wrist injury resulting from this 
incident.)  The service treatment records associated with 
the claims file also show that the Veteran was treated for 
complaints of low back pain during his brief period of 
active duty in 1984, which resolved shortly thereafter with 
no indication of residual chronic disabling pathology, or 
that the Veteran was diagnosed in service with a chronic 
disability manifested by headaches, neck pain, or back pain.  

Post-service private and VA medical records dated from 1994 
- 1999 show treatment for headaches associated with tension, 
vascular problems, cervical spine tightness and muscle 
spasms, and migraines.  These records also show treatment 
for his neck and mid-back pain, which was associated with 
rheumatoid arthritis and degenerative orthopedic 
pathologies, as well as the presence of the HLA-B27 antigen 
in his immune system.  Some of these records note the 
Veteran reported a history of sustaining head, neck and back 
injuries in service from an unsecured heavy crate that fell 
on him, with onset of headaches and neck pain in service 
from that time forward, and sudden onset of mid-back pain in 
1994, approximately three years following his separation 
from active duty.  Additionally, the Veteran had also 
related a history of alleged exposure to burning chemicals 
and oil well fires during service in Southwest Asia, and 
contended that his headaches, neck and back disabilities 
were related to this exposure.  However, none of the 
clinical reports associated with the Veteran's claims file 
actually contain an objective medical opinion linking his 
headaches, neck pain, and mid-back pain to any of these 
particular alleged histories.  

The prior final Board decision of September 1999 determined 
that the evidence did not establish an actual current 
diagnosis of rheumatoid arthritis and that the Veteran's 
headaches, neck pain, and mid-back pain were not incurred in 
service or, to the extent that they constituted an organic 
disease of the nervous system, were not manifested to a 
compensable degree within the one-year presumptive period 
following his separation from active duty in June 1991, nor 
were they related to his injury in service in 1990 that 
resulted in his left upper extremity disability, and denied 
the claim for service connection for these conditions.  

In February 2000, the Veteran submitted private and Army 
Reserve medical records dated 1999 - 2000 showing that he 
was positive for the HLA-B27 antigen and that he received 
treatment for connective tissue disease and chronic back 
pain associated with ankylosing spondylitis, which rendered 
him unfit for further service in the Army National Guard.  
The RO considered this evidence and determined that it was 
not new and material for purposes of reopening his 
previously denied and final claim for service connection for 
rheumatoid arthritis in an October 2002 rating decision.  
The same rating decision also denied the Veteran's original 
claim for service connection for ankylosing spondylitis.  
The Veteran was notified of this adverse action and his 
appellate rights in correspondence dated in October 2002, 
but as he did not file a timely appeal this decision became 
final. 

The current appeal stems from the Veteran's application to 
reopen the claims for service connection for headaches, neck 
pain, mid-back pain, and ankylosing spondylitis, which was 
filed in May 2004.  Evidence submitted that was not 
previously considered by VA decisionmakers included VA, SSA, 
National Guard, and private medical records dated from 1994 
- 2009, which show treatment for symptomatic complaints 
relating to his headaches, cervical spine pain, and thoracic 
spine pain, associated with connective tissue disease and 
ankylosing spondylitis.  Also considered was oral testimony 
provided by the Veteran and his witness, Ms. P. H., at a 
hearing before the undersigned Veteran's Law Judge in 
January 2008.  The Board notes that these testimonies, as 
well as the Veteran's contentions and theories of 
entitlement to VA compensation for his headaches, neck pain, 
mid-back pain and low back pain, remain the same as those 
previously presented and considered before by VA: 
specifically, that these were all residuals of injuries 
sustained in service when he was accidentally struck by a 
heavy crate full of artillery parts weighing approximately 
1500 pounds that had suddenly become unsecured and slid into 
him.  

As the Veteran does not present a new theory or basis of 
service connection for headaches, neck pain, mid-back pain 
and low back pain that was not previously considered, he 
must therefore submit new and material evidence to reopen 
these claims before they may be considered on the merits.  
See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  
Thus, the September 1999 Board decision that denied service 
connection for headaches, neck pain, and mid-back pain and 
HLA-B27 (alternatively claimed as due to arthritis) is final 
and these claims may not be reopened for purposes of 
addressing their merits in the absence of new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).  The Board notes that 38 
C.F.R. § 3.156(a), which defines new and material evidence, 
requires that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and defines material evidence as evidence, that, 
by itself or when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a) (2009).  
The credibility of the evidence is presumed for the purpose 
of reopening.  See Justus v. Principi, 3 Vet. App. 510 
(1992).  

The Board has considered the medical evidence submitted, 
which includes VA, SSA, National Guard, and private medical 
records dated from 1994 - 2009, which show treatment for 
symptomatic complaints relating to his headaches, cervical 
spine pain, thoracic spine pain, and low back pain associated 
with connective tissue disease and ankylosing spondylitis, 
which rendered the Veteran disabled for purposes of 
entitlement to SSA benefits.  To the extent that these 
records mention that the Veteran had reported a history of 
head, neck, and back injuries in service from being struck by 
a heavy crate, however, a careful review of this evidence 
shows no actual objective medical opinion has been proffered 
by his treating physicians that clinically establishes a 
nexus between the Veteran's account of the aforementioned in-
service incident and his current disabilities manifested by 
chronic headaches, cervical spine pain, thoracic spine pain 
and lumbar spine pain.  In the absence of any such opinion, 
the evidence submitted does not raise a reasonable 
possibility of substantiating these claims.  See 38 C.F.R. 
§ 3.156 (2009).  

In view of the foregoing discussion, the Board concludes that 
the current written and oral assertions of the Veteran and 
his witness are cumulative and redundant of the evidence of 
record at the time of the prior final denials of entitlement 
to VA compensation for a chronic disability manifested by 
chronic headaches, neck pain, and mid-back pain in September 
1999, and low back pain in October 2002, and that the medical 
evidence submitted since the time of these final decisions 
does not raise the possibility of substantiating the current 
claims for service connection for the aforementioned 
disabilities.  Therefore, the evidence is not new and 
material and the petition to reopen the Veteran's claims in 
this regard is denied.  See 38 C.F.R. § 3.156(a) (2009).


ORDER

The application to reopen the claim of entitlement to service 
connection for headaches is denied.

The application to reopen the claim of entitlement to service 
connection for neck pain, also claimed as arthritis of the 
cervical spine and rheumatoid arthritis, is denied.

The application to reopen the claim of entitlement to service 
connection for mid-back pain and HLA-B27, also claimed as 
arthritis of the thoracic spine and rheumatoid arthritis, is 
denied.

The application to reopen the claim of entitlement to service 
connection for ankylosing spondylitis, also claimed as 
arthritis of the lumbar spine, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


